UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 10/31/14 (Unaudited) REPURCHASE AGREEMENTS (25.9%) (a) Principal amount Value Interest in $158,000,000 joint tri-party repurchase agreement dated 10/31/14 with Bank of Nova Scotia due 11/3/14 - maturity value of $73,000,548 for an effective yield of 0.090% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 2.625% and due dates ranging from 7/15/17 to 7/15/22, valued at $161,161,285) $73,000,000 $73,000,000 Interest in $86,213,000 joint tri-party repurchase agreement dated 10/31/14 with BNP Paribas US due 11/3/14 - maturity value of $70,762,708 for an effective yield of 0.120% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 7.475% and due dates ranging from 4/1/22 to 10/1/44, valued at $87,937,260) 70,762,000 70,762,000 Interest in $331,000,000 joint tri-party repurchase agreement dated 10/31/14 with Citigroup Global Markets, Inc. due 11/3/14 - maturity value of $92,228,845 for an effective yield of 0.110% (collateralized by various mortgage backed securities and various U.S. Treasury notes and bonds with coupon rates ranging from 0.875% to 5.500% and due dates ranging from 7/15/17 to 10/1/44, valued at $337,620,001) 92,228,000 92,228,000 Interest in $233,000,000 joint tri-party term repurchase agreement dated 10/30/14 with Barclays Capital, Inc. due 11/6/14 - maturity value of $149,502,035 for an effective yield of 0.070% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 4.960% and due dates ranging from 5/1/17 to 11/1/44, valued at $237,660,001) 149,500,000 149,500,000 Interest in $230,750,000 joint tri-party term repurchase agreement dated 10/30/14 with Citigroup Global Markets, Inc. due 11/6/14 - maturity value of $153,502,985 for an effective yield of 0.10% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.875% to 4.125% and due dates ranging from 5/15/15 to 8/15/21, valued at $235,365,029) 153,500,000 153,500,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 10/30/14 with Merrill Lynch, Pierce, Fenner and Smith Inc. due 11/6/14 - maturity value of $66,501,034 for an effective yield of 0.08% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 8/1/42, valued at $102,000,001) 66,500,000 66,500,000 Interest in $150,000,000 tri-party repurchase agreement dated 10/31/14 with Barclays Capital, Inc. due 11/3/14 - maturity value of $150,001,000 for an effective yield of 0.08% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.125% to 2.500% and due dates ranging from 1/15/16 to 1/15/22, valued at $153,000,051) 150,000,000 150,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 10/31/14 with Credit Suisse Securities (USA), LLC due 11/3/14 - maturity value of $50,000,375 for an effective yield of 0.090% (collateralized by a U.S. Treasury bond with a coupon rate of 2.000% and a due date of 1/15/26, valued at $51,005,117) 50,000,000 50,000,000 Interest in $100,000,000 tri-party repurchase agreement dated 10/31/14 with Goldman, Sachs & Co. due 11/3/14 - maturity value of $100,000,750 for an effective yield of 0.09% (collateralized by various mortgage backed securities with coupon rates ranging from 3.000% to 5.000% and due dates ranging from 9/1/28 to 8/1/44, valued at $102,000,000) 100,000,000 100,000,000 Interest in $34,000,000 tri-party term repurchase agreement dated 10/24/14 with BNP Paribas US due 11/24/14 - maturity value of $34,006,441 for an effective yield of 0.220% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.653% to 9.455% and due dates ranging from 6/5/15 to 10/22/44, valued at $35,718,264) (IR) 34,000,000 34,000,000 Interest in $50,000,000 tri-party term repurchase agreement dated 10/28/14 with J.P. Morgan Securities, Inc. due 11/4/14 - maturity value of $50,000,681 for an effective yield of 0.070% (collateralized by various mortgage backed securities with coupon rates ranging from 2.000% to 13.000% and due dates ranging from 12/1/14 to 7/1/53, valued at $51,003,569) 50,000,000 50,000,000 Total repurchase agreements (cost $989,490,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (25.8%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.110 12/16/14 $14,000,000 $13,999,580 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.080 11/7/14 20,000,000 19,999,940 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.070 12/22/14 33,000,000 32,998,878 Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.050 2/2/15 25,000,000 24,997,475 Federal Home Loan Banks unsec. discount notes 0.097 2/25/15 33,000,000 32,995,809 Federal Home Loan Banks unsec. discount notes 0.095 5/1/15 63,000,000 62,979,651 Federal Home Loan Banks unsec. discount notes 0.090 11/26/14 12,300,000 12,299,816 Federal Home Loan Banks unsec. discount notes 0.090 11/12/14 5,400,000 5,399,968 Federal Home Loan Banks unsec. discount notes 0.072 11/28/14 12,000,000 11,999,808 Federal Home Loan Banks unsec. discount notes 0.065 11/19/14 31,876,000 31,875,681 Federal Home Loan Banks unsec. notes (k) 0.070 4/29/15 32,700,000 32,686,462 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 12/15/14 16,500,000 16,499,522 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 11/12/14 11,010,000 11,009,934 Federal Home Loan Mortgage Corporation unsec. discount notes 0.086 4/27/15 89,815,000 89,788,767 Federal Home Loan Mortgage Corporation unsec. discount notes 0.080 4/20/15 50,000,000 49,986,000 Federal Home Loan Mortgage Corporation unsec. discount notes 0.080 4/10/15 15,000,000 14,996,055 Federal Home Loan Mortgage Corporation unsec. discount notes 0.070 12/22/14 10,700,000 10,699,636 Federal Home Loan Mortgage Corporation unsec. discount notes 0.067 11/24/14 66,267,000 66,266,139 Federal Home Loan Mortgage Corporation unsec. discount notes 0.060 2/11/15 35,000,000 34,996,115 Federal Home Loan Mortgage Corporation unsec. discount notes 0.055 11/26/14 34,000,000 33,999,490 Federal Home Loan Mortgage Corporation unsec. discount notes, Ser. RB 0.090 11/18/14 22,000,000 21,999,780 Federal Home Loan Mortgage Corporation unsec. discount notes, Ser. RB 0.050 1/22/15 22,505,000 22,503,492 Federal National Mortgage Association unsec. discount notes 0.115 11/17/14 29,000,000 28,999,739 Federal National Mortgage Association unsec. discount notes 0.090 5/1/15 43,800,000 43,785,853 Federal National Mortgage Association unsec. discount notes 0.090 4/29/15 17,500,000 17,494,838 Federal National Mortgage Association unsec. discount notes 0.085 12/10/14 8,100,000 8,099,789 Federal National Mortgage Association unsec. discount notes 0.085 12/1/14 25,000,000 24,999,525 Federal National Mortgage Association unsec. discount notes 0.080 11/26/14 28,000,000 27,999,580 Federal National Mortgage Association unsec. discount notes 0.070 12/3/14 17,500,000 17,499,633 Federal National Mortgage Association unsec. discount notes 0.065 12/8/14 20,000,000 19,999,520 Federal National Mortgage Association unsec. discount notes 0.064 12/15/14 43,600,000 43,598,736 Federal National Mortgage Association unsec. discount notes 0.060 2/27/15 32,000,000 31,995,872 Federal National Mortgage Association unsec. discount notes 0.060 2/26/15 25,800,000 25,796,698 Federal National Mortgage Association unsec. discount notes 0.060 2/18/15 21,600,000 21,597,430 Federal National Mortgage Association unsec. discount notes 0.055 1/28/15 17,500,000 17,498,740 Total U.S. government agency obligations (cost $984,280,936) COMMERCIAL PAPER (19.8%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.140 11/25/14 $2,500,000 $2,499,785 American Honda Finance Corp. 0.120 1/8/15 6,000,000 5,998,700 American Honda Finance Corp. 0.110 11/10/14 10,000,000 9,999,806 Apple, Inc. 0.090 1/13/15 22,700,000 22,693,047 Barclays Bank PLC CCP (United Kingdom) 0.120 11/25/14 17,000,000 16,998,357 BMW US Capital, LLC 0.090 11/21/14 12,000,000 11,999,160 BPCE SA (France) 0.110 11/3/14 16,750,000 16,749,833 Canadian Imperial Holdings, Inc. 0.120 11/10/14 31,950,000 31,949,131 Chevron Corp. 0.100 1/22/15 7,000,000 6,997,498 Chevron Corp. 0.100 12/18/14 10,000,000 9,998,347 Chevron Corp. 0.100 11/4/14 13,000,000 12,999,913 Chevron Corp. 0.090 1/13/15 7,000,000 6,997,856 Coca-Cola Co. (The) 0.130 2/6/15 8,200,000 8,197,701 Coca-Cola Co. (The) 0.130 11/17/14 28,000,000 27,999,378 Collateralized Commercial Paper Co., LLC 0.150 1/5/15 34,500,000 34,489,754 Commonwealth Bank of Australia (Australia) 0.115 12/22/14 21,000,000 20,997,138 Commonwealth Bank of Australia (Australia) 0.100 12/3/14 12,000,000 11,999,098 DnB Bank ASA (Norway) 0.120 12/5/14 6,000,000 5,999,395 DnB Bank ASA (Norway) 0.100 11/21/14 3,250,000 3,249,811 DnB Bank ASA 144A (Norway) 0.185 12/2/14 5,000,000 4,999,548 Export Development Canada (Canada) 0.100 4/1/15 16,000,000 15,993,178 Export Development Canada (Canada) 0.100 12/2/14 34,000,000 33,999,062 General Electric Capital Corp. 0.120 11/13/14 15,000,000 14,999,729 HSBC Bank PLC 144A (United Kingdom) 0.242 10/2/15 14,000,000 13,997,466 HSBC USA, Inc. (United Kingdom) 0.180 12/2/14 2,000,000 1,999,799 HSBC USA, Inc. (United Kingdom) 0.170 2/3/15 16,000,000 15,992,738 HSBC USA, Inc. (United Kingdom) 0.160 11/4/14 4,000,000 3,999,969 ICICI Bank, Ltd./Bahrain (Bahrain) 0.180 11/4/14 9,000,000 8,999,910 ICICI Bank, Ltd./Bahrain (Bahrain) 0.180 11/3/14 26,000,000 25,999,805 Kaiser Foundation Hospitals 0.120 11/6/14 29,600,000 29,596,448 National Australia Funding Delaware, Inc. 144A 0.100 11/19/14 17,500,000 17,499,291 Nestle Capital Corp. 0.100 11/5/14 5,000,000 4,999,993 Nestle Capital Corp. 0.080 12/10/14 7,850,000 7,849,677 Nordea Bank AB (Sweden) 0.158 12/15/14 34,000,000 33,994,900 Proctor & Gamble Co. (The) 0.120 11/12/14 16,750,000 16,749,945 Proctor & Gamble Co. (The) 0.090 12/4/14 3,000,000 2,999,906 Proctor & Gamble Co. (The) 0.070 11/13/14 19,000,000 18,999,932 Prudential PLC (United Kingdom) 0.140 12/10/14 33,000,000 32,994,756 Roche Holdings, Inc. (Switzerland) 0.080 1/6/15 10,800,000 10,797,085 Roche Holdings, Inc. (Switzerland) 0.080 12/10/14 8,000,000 7,998,995 Roche Holdings, Inc. (Switzerland) 0.050 11/24/14 16,600,000 16,598,971 Skandinaviska Enskilda Banken AB (Sweden) 0.140 12/10/14 8,250,000 8,249,087 Skandinaviska Enskilda Banken AB (Sweden) 0.115 12/22/14 25,000,000 24,995,703 Standard Chartered Bank/New York 0.150 11/13/14 5,500,000 5,499,851 Standard Chartered Bank/New York 144A 0.200 2/9/15 29,000,000 28,984,134 State Street Corp. 0.150 1/5/15 20,000,000 19,994,720 State Street Corp. 0.130 12/2/14 16,000,000 15,998,677 Swedbank AB (Sweden) 0.110 11/26/14 6,800,000 6,799,551 Toyota Motor Credit Corp. 0.140 2/10/15 33,500,000 33,489,558 Total commercial paper (cost $754,888,208) ASSET-BACKED COMMERCIAL PAPER (9.9%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.190 11/3/14 $17,500,000 $17,499,855 Bedford Row Funding Corp. 0.150 11/25/14 25,000,000 24,997,763 Bedford Row Funding Corp. 0.110 11/20/14 8,500,000 8,499,442 CHARTA, LLC 0.130 11/10/14 16,750,000 16,749,434 Fairway Finance, LLC (Canada) 0.170 2/11/15 16,500,000 16,490,605 Fairway Finance, LLC (Canada) 0.100 11/10/14 10,000,000 9,999,700 Gotham Funding Corp. (Japan) 0.170 1/20/15 5,000,000 4,997,705 Gotham Funding Corp. 144A (Japan) 0.180 1/5/15 28,000,000 27,990,040 Govco, LLC 0.110 11/26/14 17,000,000 16,998,091 Jupiter Securitization Co., LLC 0.150 3/10/15 13,500,000 13,489,909 Liberty Street Funding, LLC (Canada) 0.170 11/19/14 10,000,000 9,999,224 Liberty Street Funding, LLC (Canada) 0.140 11/24/14 5,000,000 4,999,500 Liberty Street Funding, LLC 144A (Canada) 0.190 2/9/15 18,000,000 17,989,042 Manhattan Asset Funding Co., LLC (Japan) 0.190 1/14/15 21,000,000 20,991,249 Manhattan Asset Funding Co., LLC (Japan) 0.170 11/19/14 13,000,000 12,998,991 MetLife Short Term Funding, LLC 0.140 12/1/14 4,125,000 4,124,570 MetLife Short Term Funding, LLC 144A 0.130 11/10/14 32,000,000 31,999,130 Old Line Funding, LLC 0.190 2/17/15 9,000,000 8,994,740 Old Line Funding, LLC 144A 0.190 2/9/15 26,500,000 26,486,098 Regency Markets No. 1, LLC 144A 0.140 11/17/14 35,000,000 34,997,638 Thunder Bay Funding, LLC 144A 0.190 2/19/15 29,400,000 29,380,328 Working Capital Management Co. (Japan) 0.150 11/14/14 16,625,000 16,624,237 Total asset-backed commercial paper (cost $377,307,647) MUNICIPAL BONDS AND NOTES (7.0%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Connecticut (0.5%) Yale University Commercial Paper 0.100 1/6/15 P-1 $19,150,000 $19,144,831 District of Columbia (1.0%) American University Commercial Paper, Ser. A 0.180 2/5/15 A-1 15,000,000 14,991,075 American University Commercial Paper, Ser. A 0.160 2/23/15 A-1 10,000,000 9,995,200 Duke University Commercial Paper, Ser. B-98 0.120 12/10/14 A-1+ 15,000,000 14,998,116 Illinois (1.1%) University of Chicago Commercial Paper, Ser. A 0.120 1/6/15 P-1 20,000,000 19,996,000 University of Chicago Commercial Paper, Ser. A 0.110 11/18/14 P-1 20,000,000 19,999,200 Indiana (0.3%) St. Joseph County Commercial Paper (University of Notre Dame Du Lac) 0.120 11/4/14 P-1 13,132,000 13,132,000 Maryland (0.7%) Johns Hopkins University Commercial Paper, Ser. C 0.120 11/18/14 P-1 15,800,000 15,800,158 Johns Hopkins University Commercial Paper, Ser. C 0.120 11/17/14 P-1 12,000,000 12,000,000 Massachusetts (0.7%) Massachusetts Health & Educational Facilities Authority Commercial Paper, Ser. EE 0.060 11/5/14 P-1 3,200,000 3,200,000 President and Fellows of Harvard College Commercial Paper 0.120 1/6/15 A-1+ 22,237,000 22,234,434 Michigan (0.9%) Trinity Health Corporation Commercial Paper 0.120 11/13/14 P-1 33,275,000 33,274,098 New Jersey (0.5%) Princeton University Commercial Paper 0.100 1/5/15 P-1 20,730,000 20,727,189 North Carolina (0.2%) Duke University Commercial Paper, Ser. B-98 0.120 2/10/15 A-1+ 7,000,000 6,996,509 Texas (1.1%) Texas A&M University System (The) Commercial Paper, Ser. B 0.120 1/12/15 P-1 21,600,000 21,600,000 Texas Tech University System Commercial Paper, Ser. A 0.150 2/12/15 P-1 10,000,000 10,000,300 University of Texas Permanent University Fund (The) Commercial Paper, Ser. B 0.100 1/8/15 A-1+ 10,000,000 10,000,000 Total municipal bonds and notes (cost $268,092,124) CERTIFICATES OF DEPOSIT (5.8%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY 0.130 11/6/14 $35,000,000 $35,000,000 Bank of Montreal/Chicago, IL (Canada) 0.170 11/13/14 7,000,000 7,000,025 Canadian Imperial Bank of Commerce/New York, NY FRN 0.488 11/5/14 6,000,000 6,000,000 Citibank, NA 0.240 11/21/14 13,250,000 13,251,391 National Australia Bank, Ltd. FRN (Australia) 0.217 2/26/15 15,500,000 15,503,035 Rabobank Nederland NV/NY FRN (Netherlands) 0.243 11/14/14 10,775,000 10,775,022 Svenska Handelsbanken/Cayman Islands (Sweden) 0.185 2/23/15 29,000,000 28,998,611 Svenska Handelsbanken/NewYork, NY (Sweden) 0.175 12/9/14 4,000,000 4,000,065 Swedbank AB/New York 0.090 11/24/14 27,500,000 27,499,816 Toronto-Dominion Bank/NY (Canada) 0.120 12/19/14 34,000,000 34,000,462 U.S. Bank, NA/Cincinnati, OH 0.130 2/2/15 36,000,000 35,997,181 Westpac Banking Corp./NY FRN (Australia) 0.235 11/25/14 3,100,000 3,100,353 Total certificates of deposit (cost $221,127,074) U.S. TREASURY OBLIGATIONS (2.8%) (a) Interest rate (%) Maturity date Principal amount Value U.S. Treasury Notes FRN 0.090 7/31/16 $15,650,000 $15,655,525 U.S. Treasury Notes FRN 0.089 4/30/16 31,600,000 31,610,614 U.S. Treasury Notes FRN 0.073 10/31/16 35,500,000 35,496,443 U.S. Treasury Notes FRN 0.065 1/31/16 24,500,000 24,502,450 Total U.S. treasury obligations (cost $107,247,300) TIME DEPOSITS (2.5%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.100 11/3/14 $37,750,000 $37,750,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.070 11/3/14 18,750,000 18,750,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.040 11/3/14 37,750,000 37,750,000 Total time deposits (cost $94,250,000) CORPORATE BONDS AND NOTES (0.5%) (a) Interest rate (%) Maturity date Principal amount Value Bank of New York Mellon Corp. (The) sr. unsec. notes, Ser. MTN 1.700 11/24/14 $18,000,000 $18,012,366 Total corporate bonds and notes (cost $18,009,993) TOTAL INVESTMENTS Total investments (cost $3,814,693,282) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,814,476,121. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $3,814,693,282, resulting in gross unrealized appreciation and depreciation of $122,869 and $56,348, respectively, or net unrealized appreciation of $66,521. (k) The rates shown are the current interest rates at the close of the reporting period. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 81.6% Canada 3.9 Sweden 3.8 United Kingdom 2.3 Japan 2.2 Cayman Islands 1.5 Switzerland 1.4 Australia 1.3 Bahrain 0.9 France 0.4 Norway 0.4 Netherlands 0.3 Total 100.0% Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $377,297,291 $— Certificates of deposit — 221,125,961 — Commercial paper — 754,886,092 — Corporate bonds and notes — 18,012,366 — Municipal bonds and notes — 268,089,110 — Repurchase agreements — 989,490,000 — Time deposits — 94,250,000 — U.S. government agency obligations — 984,343,951 — U.S. treasury obligations — 107,265,032 — Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas US Citigroup Global Markets, Inc. Credit Suisse Securities (USA), LLC Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Merrill Lynch, Pierce, Fenner and Smith Inc. Total Assets: Repurchase agreements $73,000,000 $299,500,000 $104,762,000 $245,728,000 $50,000,000 $100,000,000 $50,000,000 $66,500,000 $989,490,000 Total Assets $73,000,000 $299,500,000 $104,762,000 $245,728,000 $50,000,000 $100,000,000 $50,000,000 $66,500,000 $989,490,000 Liabilities: Total Liabilities $– $– $– $– $– $– $– $– $– Total Financial and Derivative Net Assets $73,000,000 $299,500,000 $104,762,000 $245,728,000 $50,000,000 $100,000,000 $50,000,000 $66,500,000 $989,490,000 Total collateral received (pledged)##† $73,000,000 $299,500,000 $104,762,000 $245,728,000 $50,000,000 $100,000,000 $50,000,000 $66,500,000 Net amount $– $– $– $– $– $– $– $– † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
